Title: To James Madison from Joseph Prentis, 5 April 1807
From: Prentis, Joseph
To: Madison, James



Dear Sir,
Wmsburg 5th April 1807.

My friend Mr. Basset has given me the inclosed Letter to Mr. Fox of the Navy Yard for the purpose of endeavouring to place under his Care the Son of my friend Mr. David Meade of Kentucky, to acquire the trade of Ship building.  I have thought it most likely to ensure its safe transportation, by inclosing it to you, and requesting your attention to its delivery.  Should an opportunity occur of seeing Mr. Fox I should be much obliged if you could confer with him, and communicate to me the prospect I have of aiding the Zeal of my Friend in Kentucky to place his Son in a situation to acquire this useful Science.
My Motive in giving you this trouble I trust will be a sufficient apology, and am with much Esteem towards yourself and Mrs. Madison Yr ob St.

Jos Prentis

